 Case 18-59331-jwc       Doc 36    Filed 04/21/21 Entered 04/21/21 08:14:28            Desc Main
                                   Document      Page 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

       IN RE:                         :          CHAPTER 13
       ELEASE WILLIAMS                :          CASE NO. A18-59331-JWC
             DEBTOR                   :
                    OBJECTION TO POST-CONFIRMATION
                     MODIFICATION FILED APRIL 8, 2021

       COMES NOW, NANCY J. WHALEY, Standing Chapter 13 Trustee in the above-styled

case, and files herewith this Objection to Post-Confirmation Modification filed on April 8, 2021 and

as grounds shows the Court as follows:

                                                 1.

       The Debtor filed for relief under Chapter 13 of Title 11 on June 4, 2018. The Debtor’s plan

was confirmed on September 25, 2018, which provides a plan payment of $665.00 per month and a

one hundred percent (100%) dividend to unsecured creditors.

                                                 2.

       The recent Modification filed in the above-styled Chapter 13 case increasing the Debtor's

Chapter 13 plan payment, fails to include supporting Schedules I and J, in violation of 11 U.S.C.

Section 1325(b)(1)(B) and 11 U.S.C. Section 1325(a)(6).

       WHEREFORE, based on the foregoing, the Chapter 13 Trustee prays that the Court review

this Modification and deny the Debtor’s Modification and require that the case continue under the

provisions of the confirmed Chapter 13 plan and said other and further relief as the Court seem may

deem just and proper.

                                            Respectfully submitted,
                                            __/s/_____________________
                                            Julie M. Anania,
                                            GA Bar No. 477064
/mep                                        Attorney for Chapter 13 Trustee
                                            303 Peachtree Center Ave., NE, Suite 120
                                            Atlanta, GA 30303
                                            (678) 992-1201
Case 18-59331-jwc         Doc 36    Filed 04/21/21 Entered 04/21/21 08:14:28              Desc Main
                                    Document      Page 2 of 2
                                  CERTIFICATE OF SERVICE
Case No: A18-59331-JWC

I certify that on this day I caused a copy of this Chapter 13 Trustee's Objection to
Post-Confirmation Modification to be served via United States First Class Mail with adequate
postage prepaid on the following parties at the address shown for each:




ELEASE WILLIAMS
3345 VALLEY BEND RD
ATLANTA, GA 30349




I further certify that I have on this day electronically filed the foregoing Chapter 13 Trustee's
Objection to Post-Confirmation Modification using the Bankruptcy Court’s Electronic Case
Filing program, which sends a notice of this document and an accompanying link to this
document to the following parties who have appeared in this case under the Bankruptcy
Court’s Electronic Case Filing program:

Attorney for the Debtor(s):

SLIPAKOFF & SLOMKA, PC




This the 21st day of April, 2021.


/s/____________________________________
  Julie M. Anania
  Attorney for the Chapter 13 Trustee
  State Bar No. 477064
  303 Peachtree Center Avenue, NE
  Suite 120
  Atlanta, GA 30303
  678-992-1201
